          Case 2:16-cv-03799-DJH Document 70 Filed 04/18/19 Page 1 of 3


 1   DANIEL SHANLEY (021322)
     Email Address: dshanley@deconsel.com
 2   STEPHEN ZELLER (aamitted pro hac vice, CA Bar No. 265664)
     Email Address: szeller deconsel.com
 3   YULIYA MIRZOY           (admitted pro hac vice, CA Bar No. 247324)
     Email Address: Hfi!No~an@deconsel.com
 4   DeCARLO & S          L Y,
     a Professional Corporation
 5   533 S. Fremont Avenue, Ninth Floor
     Los Angeles, California 90071-1706
 6   Telephone (213) 488-4100
     Telecopier (213) 488-4180
 7
     ATTORNEYS FOR CONSOLIDATED PLAINTIFFS AND DEFENDANTS
 8   CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION and
     BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS
 9
10                          UNITED STATES DISTRICT COURT
11                                     DISTRICT OF ARIZONA
12
13   HKB, INC., an Arizona co_moration,           2:16-cv-03799-DJH
     doing_business as SOUTHWEST                  2:17-cv-00198-DJH
14   INDUSTRIAL RIGGING,
15                                                NOTICE OF TAKING DEPOSITION
                         Plaintiff,               OF TOM ALLEN AKA THOMAS
16                                                ALLEN
     v.
17
     BOARD OF TRUSTEES FOR THE
18   CARPENTERS SOUTHWEST                         D_ate: May 7, 2019
     TRUSTS, erroneously sued as BOARD            Ttme: 9:00 a.m.
19   OF TRUSTEES FOR THE                          Place: Camelback Corridor
     SOUTHWEST CARPENTER'S                               4742 N. 24th Street, Suite 300
20   SOUTHWEST TRUST; et al                              Phoenix, Arizona 85016
21                       Defendants.
22   CARPENTERS SOUTHWEST
     ADMINISTRATIVE CORPORATION,
23   a California non-profit corporation; et al
24                       Plaintiffs,
25   v.
26   H K B Inc., et al
27                       Defendants.
28
       Case 2:16-cv-03799-DJH Document 70 Filed 04/18/19 Page 2 of 3


 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         NOTICE IS HEREBY GIVEN that on the date and hour, and at the address
 3   herein below set forth, before a duly qualified court reporter and deposition notary
 4   authorized to administer oaths, the deposition of the deponent below named will be
 5   taken by the undersigned, the deposition(s) to continue from day to day thereafter,
 6   Sundays and holidays excluded, until completed. A list of all parties or attorneys for
 7   parties on whom this Notice of Deposition is being served is shown on the
 8   accompanying proof of service means. A copy of the subpoena directed to Tom
 9   Allen aka Thomas Allen is attached hereto.
10
11         NOTICE IS FURTHER GIVEN that Plaintiffs may record the testimony by
12   audiotape and/or videotape in addition to stenographic recording.
13
14         Deponent(s):        Tom Allen aka Thomas Allen
15         Date:               May 7, 2019
16         Hour:               9:00 a.m.
17         Address:            Camelback Corridor
18                              4742 N. 24th Street, Suite 300
19                              Phoenix, Arizona 85016
20         Phone Number:       (480) 522-2020
21
22   Dated: Aprill_, 2019                    DeCARLO & SHANLEY,
                                             a Professio Corporation
23
24
25
26
27
28

                                                2
               Case 2:16-cv-03799-DJH Document 70 Filed 04/18/19 Page 3 of 3

                              PROOF OF SERVICE (By Mail)
                          (H K B, Inc., etc., v. Board of Trustees, etc.)
                         (USDC-Arizona Case No. 2:16-cv-03799DJH)

      I am employed in the County of Los Angeles, State of California. I am over the age of
eighteen years and not a party to the within action. My business address is: DeCARLO &
SHANLEY, a Professional Corporation, 533 S. Fremont Avenue, Ninth Floor, Los Angeles,
California 90071-1706.

    On April11, 2019, I served a copy of the foregoing document, described as: NOTICE OF
TAKING DEPOSITION OF TOM ALLEN AKA THOMAS ALLEN

on attorneys addressed as follows:

James Edward Holland, Jr.                          Nicholas James Begakis
Javier Torres                                      LimNexis LLP
Stinson Leonard Street LLP                         1055 W 7th St., 28th Fl.
1850 N Central Ave., Ste. 2100                     Los Angeles, CA 900 17
Phoenix, AZ 85004-4584

in said action, by placing [X] a true copy thereof, []an original enclosed in sealed envelope(s).

[X] (BY DEPOSIT FOR COLLECTION)                      I am readily familiar with the firm's practice
for the collection and processing of correspondence for mailing. Under that practice, mail would
be deposited with the United States Postal Service on that same day with postage thereon fully
prepared at Los Angeles, California in the ordinary course of business. Following ordinary
business practices, I caused such envelope{ s), with postage thereon fully prepaid to be placed for
collection and mailing.

        I am aware that on motion of the party served, service is presumed invalid if the postal
cancellation date or postage meter date is more than one day after the date of deposit for mailing
in affidavit.

                   Executed on April 11, 2019, at Los Angeles, California.

[X] (FEDERAL) I declare that I am employed in the office of a member of the bar of this
court at whose direction the service was made.
